Citation Nr: 0326272	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a fracture of the pelvis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a cervical muscle strain.

4.  Whether a June 23, 1983, rating decision denying service 
connection for a cervical muscle strain involved clear and 
unmistakable clear error (CUE).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
February 1983.  His service was listed as uncharacterized.  
He was separated from service for not meeting procurement 
physical fitness standards (JFT).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from numerous rating decisions.  An April 2000 
decision by the RO in Pittsburgh, Pennsylvania, denied 
service connection for a low back disorder and a fracture of 
the pelvis as a not well-grounded claim.  However, following 
that decision, laws and regulations were revised to eliminate 
"well-groundness" as a basis for denying a claim.  
Thereafter, the veteran's case was reviewed.  A January 2002 
decision denied service connection for a low back disorder 
and a fracture of the pelvis on a denovo basis.  

A rating decision by the RO in Pittsburgh, Pennsylvania dated 
May 2002, found that a June 1983 rating decision, which 
denied service connection for a cervical muscle strain, was 
not clearly and unmistakably erroneous.  The veteran 
submitted a notice of disagreement, and a statement of the 
case was issued in June 2002.  A timely substantive appeal 
was filed.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The veteran has submitted documents, which allege he has 
applied for social security disability due to his chronic 
back pain.  These social security disability records must be 
obtained and incorporated into the file.  See Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).

Furthermore, the veteran has submitted additional medical 
evidence to support his claim.  He did not waive 
consideration of these records by the RO.

In a rating decision dated April 2000, the RO denied 
entitlement to service connection for a fracture of the 
pelvis.  The RO has yet to issue a Statement of the Case on 
that issue.  This must be accomplished prior to a final 
adjudication of the veteran's claim.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  
      
In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), they should be given 
the opportunity to respond.

2.  The RO should obtain from the 
Social Security Administration (SSA) a 
copy of the veteran's disability 
determination decision with all 
supporting medical records.

3.  The RO should issue a Statement of 
the Case on the issue of whether new 
and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
fracture of the pelvis.  Accompanying 
that Statement of the Case should be 
notice to the veteran of his appellate 
rights, and of the need to timely file 
a Substantive Appeal in order to 
perfect his claim.  The Statement of 
the Case must contain notice of all 
relevant actions taken on the veteran's 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues on appeal.  

4.  The RO should review the evidence 
submitted subsequent the April 2002 
statement of the case, and prepare an 
appropriate response for the veteran. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




